 
 
I 
One Hundred Twelfth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Wednesday, the fifth day of January, two thousand and eleven 
H. R. 368 
 
AN ACT 
To amend title 28, United States Code, to clarify and improve certain provisions relating to the removal of litigation against Federal officers or agencies to Federal courts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Removal Clarification Act of 2011.  
2.Removal of certain litigation to Federal courts 
(a)Clarification of inclusion of certain types of proceedingsSection 1442 of title 28, United States Code, is amended— 
(1)in subsection (a), in the matter preceding paragraph (1)— 
(A)by inserting that is after or criminal prosecution;  
(B)by inserting and that is after in a State court; and  
(C)by inserting or directed to after against; and  
(2)by adding at the end the following: 
 
(c)As used in subsection (a), the terms civil action and criminal prosecution include any proceeding (whether or not ancillary to another proceeding) to the extent that in such proceeding a judicial order, including a subpoena for testimony or documents, is sought or issued. If removal is sought for a proceeding described in the previous sentence, and there is no other basis for removal, only that proceeding may be removed to the district court. .  
(b)Conforming amendmentsSection 1442(a) of title 28, United States Code, is amended— 
(1)in paragraph (1)— 
(A)by striking capacity for and inserting capacity, for or relating to; and  
(B)by striking sued; and  
(2)in each of paragraphs (3) and (4), by inserting or relating to after for.  
(c)Application of timing requirementSection 1446 of title 28, United States Code, is amended by adding at the end the following: 
 
(g)Where the civil action or criminal prosecution that is removable under section 1442(a) is a proceeding in which a judicial order for testimony or documents is sought or issued or sought to be enforced, the 30-day requirement of subsections (b) and (c) is satisfied if the person or entity desiring to remove the proceeding files the notice of removal not later than 30 days after receiving, through service, notice of any such proceeding. .  
(d)Reviewability on appealSection 1447(d) of title 28, United States Code, is amended by inserting 1442 or before 1443.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
